DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner considers this application n condition for allowance given that the presented amendments have overcome the state of the art. Regarding the previously presented rejections under 35 USC 112(a) and 35 USC 112(b), Examiner has withdrawn these rejections because Examiner considers the instantly presented arguments as withdrawing the arguments made after Examiner’s Final Rejection dated June 29, 2020. Examiner interpreted the previous arguments as arguing against the use of a spring given all of the functionality that was required (or implied by the claims) of the generic urging structure that was required (or implied) in the measuring of the rate of retraction. In the most recent response, Applicant argues that the urging member is generic and can anything known at the time of filing, which Examiner interprets as including the spring of Trinh. As noted above though, the amendments have overcome Trinh and the known state of the art therefore placing this application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA SCHIMPF/Primary Examiner, Art Unit 3672